IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45639

STATE OF IDAHO,                                )
                                               )    Filed: November 14, 2019
       Plaintiff-Respondent,                   )
                                               )    Karel A. Lehrman, Clerk
v.                                             )
                                               )    THIS IS AN UNPUBLISHED
OLAF JAMES HANSON,                             )    OPINION AND SHALL NOT
                                               )    BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Judgment of conviction for possession of a controlled substance, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kale D. Gans, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

LORELLO, Judge
       Olaf James Hanson appeals from his judgment of conviction for possession of a
controlled substance. Hanson argues that the district court erred in denying his pro se motion to
“remove” counsel and his motion to continue. For the reasons set forth below, we affirm.
                                               I.
                    FACTUAL AND PROCEDURAL BACKGROUND
       The State charged Hanson with possession of a controlled substance.             I.C. § 37-
2732(c)(1). The district court appointed the public defender to represent Hanson. At the pretrial
conference, pursuant to Hanson’s request, the public defender made an oral motion to withdraw
and to continue the trial date because Hanson wished to retain different counsel. The district
court denied both motions. Hanson subsequently proceeded to trial, represented by the public
defender. A jury found Hanson guilty as charged. Hanson appeals.


                                               1
                                                II.
                                   STANDARD OF REVIEW
       The decision to grant a motion for a continuance rests within the sound discretion of the
trial court. State v. Ransom, 124 Idaho 703, 706, 864 P.2d 149, 152 (1993). When a trial court’s
discretionary decision is reviewed on appeal, the appellate court conducts a multi-tiered inquiry
to determine whether the lower court: (1) correctly perceived the issue as one of discretion;
(2) acted within the boundaries of such discretion; (3) acted consistently with any legal standards
applicable to the specific choices before it; and (4) reached its decision by an exercise of reason.
State v. Herrera, 164 Idaho 261, 270, 429 P.3d 149, 158 (2018).
                                                III.
                                            ANALYSIS
A.     Motion Regarding Counsel
       Hanson contends that the district court did not apply the correct legal standards or
exercise reason in ruling on his pro se “motion for ineffective assistance of counsel” and to
remove the public defender because the district court did not conduct any inquiry into Hanson’s
request. The State responds that the district court presumptively denied the motion because it
“never mentioned” or ruled on the motion. We hold that Hanson has failed to show any error in
relation to his motion regarding counsel.
       The underlying premise of Hanson’s argument, and the State’s response, is that the
district court never considered Hanson’s request to “remove” the public defender from his case.
We do not agree with this premise. The record shows that the day before the pretrial conference,
Hanson signed a pro se document captioned “motion for ineffective assistance of counsel” in
which he asked the district court to “remove” the public defender from Hanson’s case because he
was dissatisfied with counsel’s performance. At the pretrial conference the following day,
Hanson’s motion had not been filed. 1 Nevertheless, the public defender made the district court


1
       For reasons that are not reflected in the record, Hanson’s motion was not filed until five
days later. However, we note that Idaho courts follow the “mailbox rule” under which pro se
inmates’ documents are considered to be filed when they are delivered to prison authorities for
the purpose of mailing to the court clerk. See Hayes v. State, 143 Idaho 88, 91, 137 P.3d 475,
478 (Ct. App. 2006). If, despite the date, Hanson intended the motion as renewing the request
made at the pretrial conference, it was his obligation to make the district court aware of such. He

                                                 2
aware that Hanson wanted him to withdraw and explained that Hanson indicated he had “tribal
resources to provide alternate representation.”       At that same hearing, the public defender
explained that Hanson felt counsel’s representation had been “negligent and inefficient.” The
district court denied the motion to withdraw.
       In our view, the public defender’s request to withdraw at the pretrial conference reflected
the request Hanson articulated in the pro se motion he prepared the day prior to the pretrial
conference. On appeal, Hanson does not challenge the adequacy of the district court’s inquiry at
the pretrial conference or its denial of Hanson’s motion to withdraw. Thus, the district court did
not err in denying Hanson’s request to “remove” the public defender from his case. See State v.
Zichko, 129 Idaho 259, 263, 923 P.2d 966, 970 (1996) (noting that a party waives an issue on
appeal if either authority or argument is lacking).
B.     Motion to Continue
       Hanson asserts that the district court abused its discretion in denying his request for a
continuance in order to retain new counsel and that the denial deprived him of his right to
counsel of choice. The State responds that application of the factors relevant to a motion to
continue shows the district court did not abuse its discretion. We hold that the district court did
not abuse its discretion in denying Hanson’s motion to continue.
       As a general rule, a trial court has broad discretion in determining whether to grant a
continuance. When the request for a continuance is based on the right to be represented by
retained counsel of choice, a trial court may balance that right against the demands of the trial
court’s calendar. State v. Rockstahl, 159 Idaho 364, 368, 360 P.3d 373, 377 (Ct. App. 2015).
Idaho’s appellate courts have identified several factors as relevant to a trial court’s decision
whether to grant a continuance. These factors include the timing of the motion; the requested
length of delay, including whether the delay is an attempt to manipulate the proceedings; the
number, if any, of similar continuances sought by the defendant; inconvenience to witnesses; any
prejudice to the prosecution; whether an irreconcilable conflict exists between the accused and




did not do so. Instead, on the day of trial, the district court was advised there were no
preliminary issues to be considered.

                                                 3
counsel; and the qualifications possessed by present counsel. State v. Carman, 114 Idaho 791,
793, 760 P.2d 1207, 1209 (Ct. App. 1988).
       Hanson’s request to continue was made at the pretrial conference. The public defender
first made the request in conjunction with his motion to withdraw. In that context, the public
defender advised the district court that Hanson said he had “tribal resources to provide alternate
representation, but [Hanson] need[ed] a little time to put that into effect.” In response, the
district court told Hanson he was “more than welcome” to hire his own attorney, but the trial
would remain as scheduled. Hanson then personally asked the district court to change venue.
The public defender elaborated on the request, stating that Hanson is a tribal member and
thought he could get “alternate representation.” When asked if there was a jurisdictional basis or
legal argument for a change in venue, the public defender indicated there was not. As such, the
district court denied the motion to change venue. Then, Hanson again personally addressed the
district court, stating: “I’ll be working to get my own counsel then if that’s the case” and “Can I
still get a continuance for that matter?” The district court denied the motion to continue.
       The district court did not abuse its discretion by denying Hanson’s motion to continue.
When Hanson requested a continuance, he did not identify an attorney who was willing and able
to represent him, did not indicate he had taken any steps to retain a different attorney, and did not
request a specific amount of time to do so. Hanson’s nebulous request to delay the trial while he
attempted to find different counsel to represent him is insufficient to show he was denied his
right to counsel of choice. While a defendant has the right to be represented by counsel of
choice, when no choice has been made there is little to balance against the other considerations
relevant to granting a continuance. See State v. Daly, 161 Idaho 925, 929, 393 P.3d 585, 589
(2017) (concluding district court did not err in denying defendant’s motion to continue so
alternative counsel could represent him because defendant did not indicate other counsel he
preferred to retain nor did he indicate any steps he had taken to retain new counsel and,
therefore, defendant did not have other counsel ready to proceed); Carman, 114 Idaho at 794,
760 P.2d at 1210 (holding that an accused’s desire to substitute chosen representation for
appointed counsel alone is not a compelling reason for delaying trial). Moreover, Hanson has
failed to identify anything in the record to support the conclusion that his counsel of choice was
unable to represent him at trial because the district court denied a continuance. Therefore,


                                                 4
Hanson has failed to show the district court abused its discretion in denying his request for a
continuance.
                                               IV.
                                        CONCLUSION
       Hanson has failed to show the district abused its discretion in denying his motion
regarding counsel or his motion to continue. Therefore, Hanson’s judgment of conviction for
possession of a controlled substance is affirmed.
       Chief Judge GRATTON and Judge BRAILSFORD, CONCUR.




                                                5